DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delay (US 6,514,021).
Regarding claim 14, Delay discloses a storage system for a vehicle comprising: a first container; a track assembly having a plurality of attachment zones arranged in a grid-like formation for receiving the first container, wherein the first container slides along the track assembly between the plurality of attachment zones in at least two non-parallel tracks of the grid-like formation; and a first attachment mechanism (at 34) disposed between the first container and the track assembly, wherein the first attachment mechanism includes a lower attachment feature disposed on the first container and a track attachment feature disposed in the track assembly, wherein the lower attachment feature includes at least one foot (36) extending outward from the first container, the at least one foot having at least two intersecting flanges (at 34) coupled to a bottom surface of the at least one foot, and wherein the at least two intersecting flanges are configured to operably couple to the track attachment feature, and wherein the first attachment mechanism may be in an engaged position to secure the first container to the track assembly, and wherein the first attachment mechanism may be in a disengaged position to release the first container from the track assembly. See Figs. 1-5; Abstract; and col. 3, ll. 52-55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Delay (US 6,514,021) in view of Kuzma et al (US 3,103,278).
Regarding claim 1, Delay discloses a storage system for a vehicle, comprising: a track assembly (Fig. 1) disposed on a vehicle floor and including: a first track (16) disposed transverse to a second track (18); one or more locators (at 2) disposed in a grid-like formation, wherein the grid-like formation is defined by the first track and the second track; a plurality of containers (col. 3, ll. 52-55) positionable in an engaged position or a disengaged position relative to the track assembly, wherein the plurality of containers are configured to slide between a plurality of attachment zones along the first track and the transverse second track, and each container including; a plurality of feet (34) coupled to a bottom portions of the plurality of containers. See Figs. 1-5.  
Kuzma, which is drawn to a storage system, discloses a plurality of feet (17) coupled to a plurality of bottom-corner portions of a plurality of containers, wherein the plurality of feet define a plurality of spaces therebetween on each container of the plurality of containers; and one or more square-shaped top portions. See Figs. 1-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the feet of Delay have spaces therebetween and be at corners of the containers, as disclosed by Kuzma, in order to give the containers various attachments that can further stabilize the container. 
Regarding claim 2, the plurality of containers can be positionable in a planar arrangement substantially parallel to the vehicle floor. See Fig. 1. 
Regarding claim 3, an attachment location is disposed at an intersection of the first track and the second track. See Fig. 1. 
Regarding claim 4, a track attachment feature (corner/edge of 16) is disposed at the attachment location. See Fig. 1.
Regarding claim 5, the track attachment feature includes the plurality of attachment zones (at corner/edge of 16). See Fig. 1.
Regarding claim 6, each attachment zone of the plurality of attachment zones can be configured to receive one foot of the plurality of feet, as modified above, coupled to one bottom-corner portion of the plurality of bottom-corner portions of the plurality of containers. See Figs. 1-5. 
Regarding claim 7, each of the plurality of containers includes a lower attachment feature (at 36) positionable in an engaged position or a disengaged position relative to the track attachment feature. See Figs. 1-5. 
Regarding claim 8, Delay does not disclose an upper attachment feature. Kuzma discloses a plurality of containers that include an upper attachment feature (9). See Figs. 1-11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an upper attachment feature, as disclosed by Kuzma, in order to stack more and move more containers.
Regarding claim 9, the upper attachment feature, as modified above, includes a geometry that is substantially similar to a geometry of the track attachment feature. 
Regarding claim 10, each of the plurality of containers, as modified above, have the upper attachment feature defines a plurality of first containers disposed in a first planar arrangement of first containers coupled to the track assembly, and further comprising a plurality of second containers disposed in a second planar arrangement of second containers. 
Regarding claim 11, the second planar arrangement of second containers can be disposed on top of the first planar arrangement of first containers. 
Regarding claim 12, Kuzma discloses each of the plurality of second containers disposed in the second planar arrangement of second containers include a lower attachment feature (8) that is positionable in an engaged position or a disengaged position relative to the upper attachment feature (17) disposed on each of the plurality of first containers disposed in the first planar arrangement of first containers. See Kuzma, Figs. 1-11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the attachment features of Kuzma on the containers of Delay in order to stack containers. 
Regarding claim 13, the plurality of first containers disposed in a first planar arrangement of first containers that are linearly slidable along a track assembly. See Figs. 1-5. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delay as applied above in further view of Bergquist (US 3,219,400).
Regarding claim 15, Delay does not disclose a second container as claimed. Bergquist discloses a second container can be disposed on top of a first container; and a second attachment mechanism (at 70/62) disposed between the first container and the second container and movable between an engaged position to secure the second container to the first container and a disengaged position to release the second container from the first container. See Figs. 1-11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the attachment features of Bergquist on the containers of Delay in order to stack containers.
Regarding claim 16, the first container is one of a plurality of first containers disposed in a first planar arrangement on the track assembly, wherein the second container, as modified above, can be one of a plurality of second containers disposed in a second planar arrangement above the first planar arrangement, and wherein the first container and the second container are the same size and shape. See Bergquist, Fig. 1. 
Regarding claim 17, a panel disposed on a vehicle floor defines the track assembly, and wherein the plurality of first containers, as modified above, are linearly slideable along the track assembly and the plurality of second containers are linearly slideable along a top portion of the plurality of first containers. 
Regarding claim 18, a first track assembly defined by the first planar arrangement; and a second track assembly defined by the second planar arrangement.  
Regarding claims 19 and 20, Delay, as modified above, sufficiently discloses the claimed invention.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734